Citation Nr: 1644869	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), bipolar disorder, and alcohol abuse disorder due to military sexual trauma (MST).

2.  Entitlement to service connection for acid reflux, to include as due to acquired psychiatric disorders.

3.  Entitlement to service connection for erectile dysfunction, to include as due to acquired psychiatric disorders.

4.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as due to acquired psychiatric disorders.


REPRESENTATION

Veteran represented by:	John S. Berry Jr., Attorney

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits on appeal.

By way of background, the RO denied service connection for PTSD with alcohol abuse in a May 2011 rating decision.  In July 2011, the Veteran submitted a statement adding additional claims and argument related to his claim of an in-service sexual assault.  He requested entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran submitted additional evidence and argument within the year following the May 2011 decision-including medical records from the Social Security Administration (SSA).

The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b), see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156 (b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder, including the PTSD portion of his claim, is considered an original claim.  

In that vein, the Board notes that the Veteran's acquired psychiatric disorder claims have been variously characterized by the RO, but finds that it is best characterized as shown on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in the attorney's October 2016 argument, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claims for an acquired psychiatric disorder, and the secondary claims of acid reflux, erectile dysfunction, and sleep disorder.  

The Veteran contends that he was sexually assaulted in the spring of 1985 while stationed at Goodfellow Air Force Base.  His service treatment records do not show any treatment for psychiatric complaints.  He underwent a mental status examination in July 1986, at which time the medical professionals found him to be "psychiatrically cleared" for any administrative action.  

The Veteran failed to obtain a Military Occupational Specialty (MOS) within two attempts, and the Army recommended a Chapter 13 discharge.  In response, the Veteran requested that his discharge be reconsidered and wished to stay in the Army.  At the time of discharge, the Army designated the reason for his discharge as "Unsatisfactory Performance," but he received an honorable discharge.  Upon application to the Armed Forces Discharge Review/Corrections Board after service, it changed the discharge designation to "Secretarial Authority."  

Post-service treatment records, including SSA records, show a history of treatment for bipolar disorder and alcohol abuse since at least the mid-1990s.  The Veteran reported a period of homelessness and unemployment following service.  He also submitted statements from a family friend and relative noting a difference in his behaviors following service.  

In August 2011, the Veteran's private, treating physician indicated that she has treated him for bipolar disorder, alcohol abuse (in remission), and PTSD.  She advised that his PTSD was due to being sexually assaulted in service.  She described his symptoms, but did not specifically discuss the DSM-IV criteria for a diagnosis of PTSD or other psychiatric disorder.  

To date, the Veteran has not been afforded a VA examination regarding his claimed psychiatric diagnoses.  The Board finds that the medical evidence of record is inadequate to decide the claim, and it must be remanded to determine the nature and etiology of his claimed acquired psychiatric disorders.

The Veteran contends that his acid reflux, erectile dysfunction, and sleep disorder are secondary to his acquired psychiatric disorders.  The Board finds that these secondary claims are inextricably intertwined with the remanded claim; consideration of these matters must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete all appropriate development with regard to verifying any of the Veteran's claimed in-service stressors as to which verification has not yet been fully performed, to the extent deemed warranted by the evidence of record. 

2.  Then, schedule the Veteran for an appropriate VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For all psychiatric disorders diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in or is otherwise related to service.  

The examiner is asked to specifically comment on the significance, if any, of the Veteran's two failed MOS tests during service and whether it would be indicative of possible military sexual trauma.  

A complete rationale should accompany any opinion provided.

3.  Only if the Veteran is found to have an acquired psychiatric disorder related to his military service, then schedule him for an appropriate VA examination(s) for his claimed secondary disorders of acid reflux, erectile dysfunction, and sleep disorder.  The electronic claims folder must be made available and reviewed by the examiner(s).

The examiner(s) must conduct a complete examination with any indicated testing and should identify whether the Veteran has a diagnosis of acid reflux, erectile dysfunction, and sleep disorder.

For any acid reflux, erectile dysfunction, and sleep disorder diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated (chronically worsened) by his acquired psychiatric disorder.    

A complete rationale should accompany any opinions provided.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





